Citation Nr: 0335906	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 has been obtained.

2.  The veteran died on July [redacted], 2001.  The appellant is the 
veteran's widow.

3.  The veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.


CONCLUSION OF LAW

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is not warranted. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2003); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case as the appellant's claim was 
filed in August 2001, after the effective date for the new 
legislation.  See VAOPGCPREC 7-2003 (November 19, 2003).  
There has been compliance with this law, as discussed in more 
detail below.  

In this regard, the veteran's service medical and personnel 
records, as well as his death certificate, have been 
associated with the claims folder.  The RO has obtained all 
non-VA evidence identified by the appellant.  In December 
2001 and July 2002, the RO sent letters to the appellant 
explaining the VCAA and asking her to submit certain 
information in connection with her claims.  In accordance 
with the requirements of the VCAA, the letters informed the 
appellant what evidence and information VA would obtain. The 
letters explained that VA would make reasonable efforts to 
help her get evidence such as medical records, etc., but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records.  The appellant 
was asked to identify all VA and private health care 
providers who had records pertinent to her claims and to 
complete releases for each such provider.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that in the December 2001 and July 2002 VCAA 
notification letters the RO instructed the appellant to 
submit the requested information and/or evidence within 60 
days of the notice.  Recently in Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010, slip op. at 18 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated 38 C.F.R. 
§3.159(b)(1), which allowed the RO to adjudicate the claim 
based on the evidence of record at the end of a 30 day 
period.  In the instant case, the appellant was given 60 days 
to respond to each letter and moreover, she was also notified 
that she had up to one year to submit the requested 
information.  More than one year has expired since the 
appellant was notified of the evidence needed to substantiate 
her claims.  To date, the appellant has not responded.  

The appellant has been accorded ample opportunity to submit 
evidence and argument and has not indicated that she has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist her in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  

In the appellant's substantive appeal, her representative 
contends that the October 2002 statement of the case (SOC) 
was inadequate and moreover, that she was entitled to a 
supplemental statement of the case (SSOC).  The Board finds 
both contentions without merit.  With regard to the SOC, it 
provided the pertinent laws, regulations, and rating 
schedules, as well as containing a summary of the evidence 
relating to the issues on appeal.  In addition, the SOC 
provided the determination of the RO on each issue and the 
reasons for each such determination with respect to the 
disagreements that had been expressed. See 38 C.F.R. § 19.29.  
The purpose of a SSOC is to inform the appellant of any 
material changes in, or additions to, the information 
included in the SOC.  In the instant case, the appellant did 
not submit any additional pertinent evidence after the 
issuance of the October 2002 SOC. See 38 C.F.R. § 19.31.  
Further, as noted above, there were no material defects in 
the SOC or any inadequacies.  Id.

The appellant has filed a claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  VA 
shall pay benefits to the surviving spouse and the children 
of a deceased veteran, if the deceased veteran dies, not as 
the result of his own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
See 38 U.S.C.A. § 1318 (a)(b).

In the instant case, the veteran died on July [redacted], 2001.  
During the veteran's lifetime, he was not in receipt of 
compensation for any service-connected disability.  Under 
these circumstances, the appellant, who is the veteran's 
widow, does not meet the basic eligibility requirements for 
entitlement to DIC under 38 U.S.C.A. § 1318, and her claim, 
therefore, must be denied. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the 


absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant has also filed claims of entitlement to service 
connection for the cause of the veteran's death and 
Dependents' Educational Assistance.  A preliminary review of 
the record reveals the matters are not ripe for appellate 
disposition.  

In regard to the service connection for the cause of the 
veteran's death, the appellant claims that the veteran's lung 
cancer was a result of exposure to herbicides during his 
service in Vietnam.  The law provides that veterans who 
served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975 (known as the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) are deemed associated with 
herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e).  
These diseases shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  In 
order to establish service connection by presumption, based 
on herbicide exposure, respiratory cancers shall have become 
manifest to a degree of 10 percent or more within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Board finds that there is not sufficient evidence of 
record to make a determination on the merits of the 
appellant's claim.  The veteran's DD-214 indicates he was a 
recipient of the Vietnam Service Medal with 2 stars and the 
Vietnam Campaign Medal.  A letter from Dr. P.L. dated in 
August 2001 indicates the veteran had been treated for 
metastatic non-small cell lung cancer during the year prior.  
However, Dr. P.L.'s underlying treatment records are not of 
record.  These records are necessary to determine when 
metastatic non-small cell lung cancer first manifested and to 
what degree, as well as providing information as to the 
primary site of the metastatic cancer.  Thus, a remand is 
necessary to obtain the aforementioned records.

The appellant has also filed a claim of entitlement to 
Dependents' Education Assistance.  Dependents' Educational 
Allowance under Chapter 35, Title 38, of the United States 
Code may be paid to a child or surviving spouse of a veteran 
who meets certain basic eligibility requirements. Basic 
eligibility exists if the veteran: (1) was discharged from 
service under conditions other than dishonorable or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power. 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. 3.807.  

The Board finds that the aforementioned matter is 
inextricably intertwined with the appellant's claim for the 
service-connection for the cause of the veteran's death.  
Thus, adjudication of the Dependents' Educational Assistance 
claim is deferred until a determination on the merits of the 
cause of the veteran's death has been rendered.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  After the necessary authorizations 
have been obtained, VA should contact Dr. 
P.L. at the Saint Francis Medical Center, 
P.O. Box 9804, Grand Island, Nebraska, 
68802-9804, and request copies of any 
treatment records, to include doctors' 
and nurses' notes, reports of 
hospitalization, and any results of 
diagnostic testing.  VA should also 
request that Dr. P.L. specifically 
indicate in a separate letter, the 
primary site of the veteran's metastatic 
non-small cell lung cancer and it when 
first manifested.   

3. Thereafter, the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and 
Dependents' Educational Assistance, 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
appellant should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



